Citation Nr: 0413427	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for residuals of lung cancer.

2.  Entitlement to an effective date earlier than May 22, 
1997, for the grant of service connection for lung cancer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied service connection for an 
undifferentiated tumor of the mediastinum invading the lung 
as a result of exposure to herbicides.

In a June 2001 rating decision, the RO granted service 
connection for lung cancer due to exposure to Agent Orange 
during Vietnam service and assigned a 30 percent disability 
rating effective from May 22, 1998 (date of the claim).  The 
veteran submitted a notice of disagreement in June 2001, 
claiming entitlement to an earlier effective date and to an 
initial disability rating in excess of 30 percent.  The RO 
issued a rating decision in August 2002, amending that award 
to reflect a grant of service connection of lung cancer 
effective one year prior to the date of the claim on May 22, 
1997.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) requires VA to advise claimants of 
the evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  VA has elaborated on these obligations by 
adopting a regulation providing that it will tell claimants 
to supply relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2003).  

The Court has held that the notice requirements of the VCAA 
are not met unless VA can point to a specific document in the 
claims folder.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not yet received this notice.

The effective date issue is a "down stream" issue from that 
of entitlement to service connection.  Grantham v. Brown, 114 
F .3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide § 5103(a) notice with regard to 
"down stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 
68 Fed. Reg. --; cf. Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  The Board is bound by the General Counsel's 
holding.  38 U.S.C.A. § 7104(c) (West 2002).  However, in the 
instant case, the veteran did not receive a VCAA notice 
letter with regard to the "upstream" claim for service 
connection.

Moreover, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran's most recent VA examination to evaluate lung 
cancer residuals was in December 2000, more than three years 
ago.  The Board thus finds that a current VA examination is 
necessary to obtain a more accurate assessment as to the 
nature and severity of the veteran's service-connected 
residuals of lung cancer.  38 U.S.C.A. § 5103A(d); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) 

Accordingly, this case is remanded to the RO for the 
following action:

1.  The AMC or RO should send the veteran 
and his representative a VCAA notice 
letter consistent with the requirements 
of 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b).  The RO should take the 
necessary steps to obtain relevant 
records identified by the veteran in 
response to the VCAA notice.  

2.  The veteran should be afforded a 
pulmonary examination by a competent VA 
physician to determine the current 
severity of his service-connected 
residuals of lung cancer.  The examiner 
should review the claims folder, and note 
such review in the examination report or 
in an addendum to that report. 

3.  Then the AMC or RO should 
readjudicate the issues on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



